Title: To George Washington from William Heath, 16 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highland June 16th 1782
                  
                  Enclosed are the proceedings of a General Court Martial on Capt.
                     Williams Brigade Major of the 2nd—Massachusetts Brigade. I have the honor to be
                     with the greatest respect your Excellencys most Obed. Servt
                  
                     W. Heath
                  
               